Citation Nr: 0608000	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  00-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial, compensable evaluation for 
hepatitis.

2.  Entitlement to an initial, compensable evaluation for 
lipomas of the abdomen and thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 


FINDINGS OF FACT

1.  The veteran's hepatitis is not productive of demonstrable 
liver damage with mild gastrointestinal disturbance.

2.  The veteran's hepatitis is not productive of intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes, 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period.

3.  The veteran's lipomas are minimal in size and demonstrate 
no more than slight exfoliation, exudation, or itching.  

4.  The veteran's lipomas have not resulted in any scarring 
or functional limitation of the thigh or abdomen.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable evaluation for 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2001); 38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354 
(2005).

2.  The criteria for an initial, compensable evaluation for 
lipomas of the abdomen and thigh have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7819 (2002); 38 C.F.R. §§ 4.73, 
Diagnostic Codes 5317-5319; 4.118, Diagnostic Codes 7803-
7805, 7819 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Letters dated in May 2001 and April 2005 
satisfy the duty to notify provisions.  As for the duty to 
assist, the claims file contains all available evidence 
pertinent to the claims, including VA examination reports 
dated in August 1999, July 2000, and February 2002.  The 
veteran contends that re-examinations are required to address 
the current severity of the claimed disabilities.  There is, 
however, no competent evidence suggesting his hepatitis and 
lipomas have worsened in recent years, and the duty to assist 
does not require a remand for re-examination solely because 
of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95, 60 Fed. Reg. 
43186 (1995); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 
2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 


38 C.F.R. Part 4 (2005).  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.

The rating criteria for hepatitis and the rating criteria for 
skin disorders were revised during the veteran's appeal.  The 
RO provided the revised rating criteria to the veteran in the 
September 2005 supplemental statement of the case, and 
considered those criteria in continuing the noncompensable 
ratings that have been assigned.  The veteran was then given 
the opportunity to submit evidence and argument in response.  
The Board finds, therefore, that it can consider the original 
and revised version of the rating criteria without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Hepatitis

During the course of the veteran's appeal, the regulations 
pertaining to liver disorders were revised.  Specifically, 38 
C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 7312, 
7343, 7344, and 7345 were revised.  Diagnostic Code 7313 was 
removed and Diagnostic Codes 7351 and 7354 were added.  Prior 
to 


the July 2, 2001, regulatory change, Diagnostic Code 7345 was 
the appropriate rating code for infectious hepatitis.  38 
C.F.R. § 4.114, Diagnostic Code 7345 (2001).  Following the 
regulation change, Diagnostic Code 7345 was amended and is 
currently used to rate chronic liver disease without 
cirrhosis, to specifically exclude hepatitis C.  Diagnostic 
Code 7354 now contains the criteria for evaluating hepatitis 
C.  38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354 (2005).

Under the former criteria, a 10 percent evaluation under 
Diagnostic Code 7345 required that the disease be productive 
of demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent was warranted for minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency than required for 
a 60 percent evaluation, but necessitating dietary 
restriction or other therapeutic measures.  A 60 percent 
evaluation required moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  Finally, a 100 percent rating under 
this code was warranted when the disease was productive of 
marked liver damage manifested by liver function tests and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration, aggregating three or more a year, and 
accompanied by disabling symptoms requiring rest therapy.

The revised regulations adds Diagnostic Code 7354, which 
specifically governs the evaluation of hepatitis C, as well 
as non-A, non-B hepatitis.  Pursuant to this regulation, a 10 
percent rating requires that the disease be productive of 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  Further, a 20 percent rating is warranted if the 
hepatitis C is productive of daily fatigue, malaise, and 
anorexia, without weight loss or hepatomegaly, requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  A 40 


percent evaluation is in order in cases of daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes, with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain, having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  Further, a 60 percent rating requires 
daily fatigue, malaise and anorexia with substantial weight 
loss, or other indication of malnutrition, and hepatomegaly; 
or incapacitating episodes, with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2005).  
Finally, a 100 percent rating requires near constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  Id.  A note following the rating criteria provides 
that, for purposes of evaluating conditions under Diagnostic 
Code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  Id. at Note (2).

In this case, neither the old nor the revised regulation 
provides for a compensable evaluation for the veteran's 
service-connected hepatitis.  The competent evidence arguably 
shows demonstrable liver damage, but it does not show that 
the veteran currently experiences a compensable severity of 
hepatitis.  Rather, the overwhelming majority of associated 
signs or symptoms set forth in the rating criteria have not 
been reported and in several instances during VA examinations 
were specifically denied or otherwise ruled out.  In February 
2002, the veteran reported the presence of fatigue, but it is 
not associated with anorexia; the evidence shows he is over 
200 pounds and has actually gained weight since filing his 
claim.  For instance, an August 1999 VA examination report 
describes the veteran as a 218-pound individual with good 
nutrition.  The only diagnosed symptom at the time of the 
July 2000 VA examination was chronic abdominal pain, 
secondary to hepatitis.  Upper right quadrant pain was the 
most consistently reported complaint, but it was not 
associated with evidence reflecting incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during any twelve-month period.

The Board notes there remains some question as to whether the 
veteran currently has hepatitis and, if so, which type.  The 
medical evidence reflects the current diagnosis of hepatitis 
was established by results of a December 1998 biopsy.  
Although symptoms, such as right upper quadrant pain, were 
reported by the veteran during the August 1999 VA 
examination, the examiner intimated the diagnosis of 
hepatitis may have been premature; he diagnosed a "history 
of hepatitis, still being evaluated" and noted that while 
there were elevated liver function tests, the hepatitis 
panels were normal.  The July 2000 VA examiner stated the 
veteran has hepatitis C, confirmed by a 1998 biopsy, but the 
examiner then acknowledged a copy of the biopsy was not 
available for review.  The most recent VA examiner in 
February 2002 ordered a complete laboratory work-up, and the 
resulting addendum based on the laboratory findings included 
the statement that "[t]he biopsy shows . . . changes [that] 
are very mild and do not suggest a specific diagnosis or 
indicate any significant form of liver disease."  
Additionally, recent VA treatment records have interpreted 
abnormal liver function test results as evidence of nothing 
more than a fatty liver.  Further clarification, however, is 
unnecessary.  In this case, the Board has evaluated the 
veteran's hepatitis, regardless of virus type, as if it is 
indeed active and the cause of his fatigue and right upper 
quadrant pain.  As explained above, these were the only 
chronic symptoms established by the medical evidence, and 
they do not support a compensable evaluation under either the 
old or revised regulation. 

Accordingly, a compensable evaluation is not warranted for 
the veteran's hepatitis.
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2005).  As the criteria for a 
compensable evaluation have not been shown by the medical 
evidence of record at anytime during the appeal period, the 
preponderance is against the veteran's claim, and it must be 
denied.   

Lipomas

The RO has evaluated this disability pursuant to the 
diagnostic code which rates impairment resulting from benign 
skin growths.  See 38 C.F.R. § 4.118, Diagnostic Code 7819.  
According to the old rating criteria, new and benign skin 
growths are rated, by analogy, to eczema, depending upon the 
location, extent, and repugnance or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2002).  Under the former criteria for Diagnostic 
Code 7806 for eczema, a noncompensable evaluation was 
warranted for slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent evaluation was warranted for exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent evaluation was warranted for constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

According to the revised rating criteria, benign skin 
neoplasms are evaluated as disfigurement of the head, face, 
or neck; scars; or impairment of function.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2005).  As the veteran's 
service-connected multiple lipomas involve his abdomen and 
thigh and not his head, face, or neck, the Board finds that 
Diagnostic Code 7800, which rates impairment resulting from 
disfigurement of the head, face, or neck; Diagnostic Code 
7801, which rates impairment resulting from scars of the 
head, face, or neck that are deep and cause limited motion; 
and Diagnostic Code 7802, which rates impairment resulting 
from scars of the head, face, or neck that are superficial 
and do not cause limited motion are not appropriate for the 
service-connected multiple lipomas disorder in the present 
case.  

According to Diagnostic Code 7803, a 10 percent disability 
evaluation will be warranted with evidence of a superficial 
service-connected scar that is unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
Note (1) (2005).  A superficial scar is one not associated 
with the underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7803, Note (2) (2005).

Diagnostic Code 7804 stipulates that a 10 percent disability 
evaluation will be warranted with evidence that a superficial 
service-connected scar is painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  A superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2005).  In 
such a case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note 2 (2005).

In addition, Diagnostic Code 7805 provides that other scars 
will be rated based on the limitation of function of the 
affected part, in this case, impairment resulting from 
disability to the muscles of the thigh and abdominal wall.  
38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 5317-5319, 7805 
(2005). 

The medical findings of record do not support a compensable 
evaluation for the service-connected multiple lipomas of the 
veteran's thigh and abdomen under either the old or revised 
rating criteria.  No evidence of exfoliation, exudation, or 
itching, involving an exposed surface or extensive area has 
been shown.  Furthermore, the pertinent medical evidence of 
record does not illustrate that the multiple lipomas of the 
veteran's thigh and abdomen are superficial, unstable, or 
painful or results in limitation of function of his thigh or 
abdomen.  

On VA examination in August 1999, the veteran reported a 
history of lipomas but then noted they were asymptomatic at 
that time.  The VA examiner noted that he reviewed a surgical 
consult that described the lipomas as benign.  One lipoma was 
measured as 1 centimeter, and two others were measured as 1/2 
centimeter each.  On VA examination later the same month, the 
only skin disorder diagnosis was pruritus, and the only 
objective finding was some redness upon stroking the skin.  
On VA examination in February 2002, the veteran's skin 
disorder was diagnosed as mild psoriatic dermatitis of the 
abdomen.  Examination at that time revealed a few less than 1 
centimeter scaly, slightly erythematous patches.  Consistent 
with the minimal findings on VA examination reports, the VA 
treatment records fail to 


document any treatment for lipomas.  Furthermore, the 
evidence does not reflect any finding of infection of these 
growths or the need for their drainage or surgical removal.  
Finally, without history of surgical intervention, there is 
no evidence of scarring.  

Accordingly, a compensable evaluation is not warranted for 
the veteran's lipomas.
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  As the criteria for a 
compensable evaluation have not been shown by the medical 
evidence of record at anytime during the appeal period, the 
preponderance is against the veteran's claim, and it must be 
denied.   

Extraschedular

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A compensable rating is 
provided for certain manifestations of the veteran's claimed 
disabilities, but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required hospitalization due to either 
service-connected disability, and marked interference with 
employment has not been shown.  Accordingly, the RO's 
decision not to refer the claim for an initial compensable 
evaluation for hepatitis to the Chief Benefits Director or 
the Director, Compensation and Pension Service was correct, 
and RO's failure to consider or to document its consideration 
of 


this section with regard to the claim for an initial 
compensable evaluation for lipomas was not prejudicial to the 
veteran.
 

ORDER

An initial, compensable evaluation for hepatitis is denied.

An initial, compensable evaluation for lipomas of the abdomen 
and thigh is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


